PER CURIAM:
Donald Andre Barkley filed this petition for writ of mandamus alleging that the district court has unreasonably delayed acting on his 28 U.S.C. § 2254 (2000) petition. Barkley seeks an order requiring the district court to decide the case. We *155find no unreasonable delay. Therefore, while we grant the motion for leave to proceed in forma pauperis, we deny the petition without prejudice to Barkley’s right to refile. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED